                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SYNCHRONOSS TECHNOLOGIES, INC.,                     Case No. 16-cv-00119-HSG
                                                         Plaintiff,
                                   8
                                                                                            ORDER DENYING ADMINISTRATIVE
                                                 v.                                         MOTIONS TO SEAL
                                   9

                                  10    DROPBOX INC., et al.,                               Re: Dkt. Nos. 274, 281, 287, 305, 314, 316,
                                                         Defendants.                        321, 325, 328, 329, 332, 350, 353, 356, 359,
                                  11                                                        361, 367, 370, 373, 382, 383, 385, 388, 390,
                                  12                                                        395
Northern District of California
 United States District Court




                                  13           Pending before the Court are administrative motions to file under seal portions of various

                                  14   filings in this case. See Dkt. Nos. 274, 281, 287, 305, 314, 316, 321, 325, 328, 329, 332, 350, 353,

                                  15   356, 359, 361, 367, 370, 373, 382, 383, 385, 388, 390, 395. The Court DENIES these motions in

                                  16   their entirety.

                                  17   I.      LEGAL STANDARD
                                  18           For motions to seal that comply with the local rules, courts generally apply a “compelling
                                  19   reasons” standard. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 677–78 (9th Cir. 2010). “This

                                  20   standard derives from the common law right ‘to inspect and copy public records and documents,

                                  21   including judicial records and documents.’” Id. (quoting Kamakana v. City & Cty. of Honolulu,

                                  22   447 F.3d 1172, 1178 (9th Cir. 2006)). “Unless a particular court record is one traditionally kept

                                  23   secret, a strong presumption in favor of access is the starting point.” Kamakana, 447 F.3d at 1178

                                  24   (quotation marks and citation omitted). To overcome this strong presumption, the moving party

                                  25   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  26   general history of access and the public policies favoring disclosure, such as the public interest in
                                  27   understanding the judicial process.” Id. at 1178–79 (citations, quotation marks, and alterations

                                  28   omitted). “In general, compelling reasons sufficient to outweigh the public’s interest in disclosure
                                   1   and justify sealing court records exist when such court files might have become a vehicle for

                                   2   improper purposes, such as the use of records to gratify private spite, promote public scandal,

                                   3   circulate libelous statements, or release trade secrets.” Id. at 1179 (quotation marks and citation

                                   4   omitted). The Court must:

                                   5                  balance the competing interests of the public and the party who
                                                      seeks to keep certain judicial records secret. After considering these
                                   6                  interests, if the Court decides to seal certain judicial records, it must
                                                      base its decision on a compelling reason and articulate the factual
                                   7                  basis for its ruling, without relying on hypothesis or conjecture.
                                   8   Id. (citations, brackets, and quotation marks omitted).

                                   9          Civil Local Rule 79-5 supplements the “compelling reasons” standard. The party seeking

                                  10   to file under seal must submit “a request that establishes that the document, or portions thereof, are

                                  11   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . . The

                                  12   request must be narrowly tailored to seek sealing only of sealable material . . . .” Civil L.R. 79-
Northern District of California
 United States District Court




                                  13   5(b). Courts have found that “confidential business information” in the form of “license

                                  14   agreements, financial terms, details of confidential licensing negotiations, and business strategies”

                                  15   satisfies the “compelling reasons” standard. See In re Qualcomm Litig., No. 3:17-cv-0108-GPC-

                                  16   MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing such information

                                  17   “prevent[ed] competitors from gaining insight into the parties’ business model and strategy”);

                                  18   Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5 (N.D. Cal.

                                  19   June 30, 2015).

                                  20          Finally, records attached to motions that are only “tangentially related to the merits of a

                                  21   case” are not subject to the strong presumption of access. Ctr. for Auto Safety v. Chrysler Grp.,

                                  22   LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). Accordingly, parties moving to seal such records need

                                  23   only meet the lower “good cause” standard of Rule 26(c). Id. at 1097. The “good cause” standard

                                  24   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                  25   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  26   Cir. 2002) (citation and internal quotation marks omitted); see also Fed. R. Civ. P. 26(c).

                                  27   //

                                  28   //
                                                                                          2
                                   1   II.    DISCUSSION

                                   2          Having carefully considered the pending administrative motions to file under seal, the

                                   3   Court finds that various defects preclude granting these motions. At times, designating parties

                                   4   failed to submit Rule 79-5 declarations. And the parties generally did not narrowly tailor their

                                   5   sealing requests, as most sealing requests sought to redact substantial volumes of information

                                   6   otherwise unredacted in other portions of the same or other filings. What follows describes some

                                   7   of the defects in each administrative motion. These examples are not meant to be an exhaustive

                                   8   list of the parties’ failures; rather, they demonstrate the myriad ways that the parties have not

                                   9   complied with the local rules or otherwise submitted proper sealing requests.

                                  10          A.      Dkt. No. 274
                                  11          Dropbox submitted an administrative motion to file under seal portions of its motion to

                                  12   strike portions of the expert reports of Christopher Alpaugh. See Dkt. No. 274. Having reviewed
Northern District of California
 United States District Court




                                  13   the motion and the corresponding Rule 79-5 declarations, the Court finds that Dropbox did not

                                  14   submit a narrowly tailored list of sealable material. For example, Dropbox at one point seeks to

                                  15   redact the term “block server,” see Dkt. No. 274-4 at 14:2, but the same discussion about the block

                                  16   server is unredacted on the previous page, see id. at 13.

                                  17          B.      Dkt. No. 281
                                  18          Synchronoss submitted an administrative motion to file under seal portions of its

                                  19   opposition to Dropbox’s motion to strike portions of the expert reports of Christopher Alpaugh.

                                  20   See Dkt. No. 281. Having reviewed the motion and the corresponding Rule 79-5 declarations, the

                                  21   Court finds that Synchronoss did not submit a narrowly tailored list of sealable material. For

                                  22   example, Synchronoss seeks to redact any reference to Apple in its opposition. See Dkt. No. 281-

                                  23   8 at 15–16. But the identification of Apple is unredacted in Dropbox’s motion, and thus publicly

                                  24   available. See Dkt. No. 275 at 21–25. And Synchronoss seeks to redact quotes of Dropbox’s

                                  25   motion which are unredacted in the underlying motion. Compare, e.g., Dkt. No. 281-8 at 7, with

                                  26   Dkt. No. 275 at 13.

                                  27   //

                                  28   //
                                                                                          3
                                   1          C.      Dkt. No. 287

                                   2          Dropbox submitted an administrative motion to file under seal portions of its reply in

                                   3   support of its motion to strike portions of the expert reports of Christopher Alpaugh. See Dkt. No.

                                   4   287. Having reviewed the motion and the corresponding Rule 79-5 declarations, the Court finds

                                   5   that Dropbox did not submit a narrowly tailored list of sealable material. For example, Dropbox

                                   6   seeks to redact references to Apple in its reply. See Dkt. No. 287-4 at 13. But the identification of

                                   7   Apple is unredacted in Dropbox’s motion, and thus publicly available. See Dkt. No. 275 at 21–25.

                                   8   And again, Dropbox seeks to redact references to “block server,” which are unredacted elsewhere.

                                   9   Compare Dkt. No. 287-4 at 6:1, with Dkt. No. 275 at 13–14.

                                  10          D.      Dkt. No. 305
                                  11          Synchronoss submitted an administrative motion to file under seal portions of its motion to

                                  12   strike portions of the expert reports of Dr. Keith Ugone and Dr. Michael Freedman. See Dkt. No.
Northern District of California
 United States District Court




                                  13   305. Synchronoss later filed a motion to remove incorrectly filed documents, indicating that

                                  14   certain exhibits filed publicly with docket numbers 305 and 306 should have been filed under seal.

                                  15   See Dkt. No. 312. Synchronoss stated that it would resubmit these documents under seal, but

                                  16   failed to do so. See id. The Court thus cannot now determine whether any information should be

                                  17   filed under seal.

                                  18          E.      Dkt. No. 350
                                  19          Dropbox submitted an administrative motion to file under seal portions of its opposition to

                                  20   Synchronoss’s motion to strike portions of the expert reports of Ugone and Freedman. See Dkt.

                                  21   No. 350. Synchronoss, however—as one of the designating parties—failed to submit a Rule 79-5

                                  22   declaration.

                                  23          F.      Dkt. No. 373
                                  24          Synchronoss submitted an administrative motion to file under seal portions of its reply in

                                  25   support of its motion to strike portions of the expert reports of Ugone and Freedman. See Dkt. No.

                                  26   373. Having reviewed the motion and the corresponding Rule 79-5 declarations, the Court finds

                                  27   that Synchronoss did not submit a narrowly tailored list of sealable material. For example,

                                  28   Synchronoss seeks to redact an excerpt from a deposition with Dr. Ugone. See Dkt. No. 373-4 at
                                                                                         4
                                   1   5:5–10. And Dropbox—as the designating party—states that this should be sealed because it

                                   2   contains “Dropbox’s Non-Public Sensitive Business and/or Financial Information.” See Dkt. No.

                                   3   379 at 2. But nothing in that excerpt appears to contain any sensitive business and/or financial

                                   4   information.

                                   5          G.      Dkt. No. 314 & 395
                                   6          Synchronoss submitted administrative motions to file under seal portions of its Daubert

                                   7   motion to exclude opinions and testimony of Dropbox’s expert Dr. Roberto Tamassia, and its

                                   8   reply brief in support of that motion. See Dkt. Nos. 314, 395. But the only designating party for

                                   9   purportedly sealable material was Dropbox, which did not submit a Rule 79-5 declaration.

                                  10          H.      Dkt. Nos. 321 & 382
                                  11          Synchronoss submitted administrative motions to file under seal portions of its Daubert

                                  12   motion to exclude opinions and testimony of Dropbox’s damages expert Dr. Ugone, and its reply
Northern District of California
 United States District Court




                                  13   brief in support of that motion. See Dkt. Nos. 321, 382. Having reviewed the motions and the

                                  14   corresponding Rule 79-5 declarations, the Court finds that Synchronoss did not submit narrowly

                                  15   tailored lists of sealable material. For example, Synchronoss seeks to redact in many parts the

                                  16   phrase “freedom-to-operate,” but then uses this phrase in unredacted portions as well. Compare

                                  17   Dkt. No. 321-4 at i:6 (seeking to redact “Freedom-to-Operate”) and Dkt. No. 382-4 at i:4 (seeking

                                  18   to redact “Freedom-to-Operate”), with Dkt. No. 321-4 at 4:24 (stating that “Dr. Ugone explained

                                  19   in his deposition what this freedom-to-operate license means”).

                                  20          I.      Dkt. No. 359
                                  21          Dropbox submitted an administrative motion to file under seal portions of its opposition to

                                  22   Synchronoss’s Daubert motion to exclude expert opinions and testimony of Dropbox’s damages

                                  23   expert Dr. Ugone. Having reviewed the motion and the corresponding Rule 79-5 declarations, the

                                  24   Court finds that Dropbox did not submit a narrowly tailored list of sealable material. For example,

                                  25   Dropbox seeks to redact a statement about “Dropbox’s preference for a lump-sum payment

                                  26   structure when entering into license agreements,” but in the same sentence includes this same

                                  27   information, unredacted. See Dkt. No. 359-4 at 13:16–21 (“He pointed to them only for their

                                  28   form—he noted that they ‘demonstrate Dropbox’s preference for a lump-sum payment structure
                                                                                        5
                                   1   when entering into license agreements,’ and then considered that preference as one among many

                                   2   factors which demonstrate that Dropbox ‘[f]or business and economic reasons, . . . would have

                                   3   had a preference for a lump-sum royalty payment structure when negotiating with FusionOne for a

                                   4   license to the Patents-in-Suit.’”) (underlined portions sought to be redacted).

                                   5              J.     Dkt. No. 332
                                   6              Synchronoss submitted an administrative motion to file under seal portions of its Daubert

                                   7   motion to exclude opinions and testimony of Dropbox’s non-infringement expert Dr. Freedman.

                                   8   See Dkt. No. 332. Having reviewed the motion and the corresponding Rule 79-5 declarations, the

                                   9   Court finds that Synchronoss did not submit a narrowly tailored list of sealable material. For

                                  10   example, Synchronoss seeks to file under seal Exhibit D to the motion, on the basis that it “refer[s]

                                  11   to highly confidential internal business information of Synchronoss, the disclosure of which could

                                  12   result in irreparable harm to Synchronoss.” See Dkt. No. 332-1 at iii. But nothing in Exhibit D—
Northern District of California
 United States District Court




                                  13   excerpts of a deposition of Dr. Ugone—includes such information. And the Court finds there is

                                  14   no reason to redact innocuous statements such as “‘use’ the accused system.” See Dkt. No. 332-4

                                  15   at 2:24.

                                  16              K.     Dkt. No. 356
                                  17              Dropbox submitted an administrative motion to file under seal portions of its opposition to

                                  18   Synchronoss’s Daubert motion to exclude expert opinions and testimony of Dropbox’s non-

                                  19   infringement expert Dr. Freedman. See Dkt. No. 356. Having reviewed the motion and the

                                  20   corresponding Rule 79-5 declarations, the Court finds that Dropbox did not submit a narrowly

                                  21   tailored list of sealable material. For example, Dropbox seeks to redact a high-level description of

                                  22   Synchronoss’s basis for seeking to exclude portions of Dr. Freedman’s opinions, see Dkt. No.

                                  23   356-4 at 1, but it is not at all clear how that information constitutes—as Dropbox describes it in its

                                  24   Rule 79-5 declaration—“Non-Public Sensitive Business and/or Financial Information,” see Dkt.

                                  25   No. 356-1 at 1.

                                  26              L.     Dkt. No. 325
                                  27              Dropbox submitted an administrative motion to file under seal portions of its Daubert

                                  28   motion to exclude expert opinions of Christopher Alpaugh. See Dkt. No. 325. Having reviewed
                                                                                           6
                                   1   the motion and the corresponding Rule 79-5 declarations, the Court finds that Dropbox did not

                                   2   submit a narrowly tailored list of sealable material. For example, Dropbox seeks to redact a

                                   3   lengthy quote from Mr. Alpaugh’s report. See Dkt. No. 325-4 at 3:13–18, see also Dkt. No. 347

                                   4   (Synchronoss’s Rule 79-5 declaration claiming this excerpt contains “Non-Public Sensitive

                                   5   Business and/or Financial Information”). But that quote is almost entirely unredacted elsewhere.

                                   6   See Dkt. No. 354 at 5.

                                   7          M.      Dkt. No. 353
                                   8          Synchronoss submitted an administrative motion to file under seal portions of its

                                   9   opposition to Dropbox’s Daubert motion to exclude expert opinions of Christopher Alpaugh. See

                                  10   Dkt. No. 353. Having reviewed the motion and the corresponding Rule 79-5 declaration, the

                                  11   Court finds that Synchronoss did not submit a narrowly tailored list of sealable material. For

                                  12   example, Synchronoss seeks to redact a reference to Synchronoss acquiring the “FusionOne patent
Northern District of California
 United States District Court




                                  13   portfolio,” but Synchronoss leaves this same information unredacted in the same paragraph.

                                  14   Compare Dkt. No. 353-4 at 10:18 (seeking to redact “FusionOne patent portfolio”), with id. at

                                  15   10:5 (discussing the “FusionOne patent portfolio”).

                                  16          N.      Dkt. No. 390
                                  17          Dropbox submitted an administrative motion to file under seal portions of its reply in

                                  18   support of its Daubert motion to exclude expert opinions of Christopher Alpaugh. See Dkt. No.

                                  19   390. But the only designating party for the portions sought to be filed under seal—Synchronoss—

                                  20   failed to submit a Rule 79-5 declaration.

                                  21          O.      Dkt. No. 328
                                  22          Dropbox submitted an administrative motion to file under seal portions of its Daubert

                                  23   motion to exclude expert opinions of Dr. Nisha Mody. See Dkt. No. 328. Having reviewed the

                                  24   motion and the corresponding Rule 79-5 declarations, the Court finds that Dropbox did not submit

                                  25   a narrowly tailored list of sealable material. For example, Dropbox seeks to redact various

                                  26   references to a third party named “RoyaltySource.” See Dkt. No. 328-4 at 6:19, see also Dkt. No.

                                  27   348 (Synchronoss’s Rule 79-5 declaration). But RoyaltySource is otherwise identified in

                                  28   unredacted portions of the motion. See Dkt. No. 330 at 6:23 (“RoyaltySource is so unreliable
                                                                                        7
                                   1   . . . .”).

                                   2                P.     Dkt. No. 370
                                   3                Synchronoss submitted an administrative motion to file under seal portions of its

                                   4   opposition to Dropbox’s Daubert motion to exclude expert opinions of Dr. Nisha Mody. See Dkt.

                                   5   No. 370. Having reviewed the motion and the corresponding Rule 79-5 declarations, the Court

                                   6   finds that Synchronoss did not submit a narrowly tailored list of sealable material. For example,

                                   7   Synchronoss seeks to redact references to RoyaltySource, an entity otherwise identified in

                                   8   unredacted portions of publicly available filings. Compare Dkt. No. 370-4 at 2:4, with Dkt. No.

                                   9   330 at 6:23.

                                  10                Q.     Dkt. No. 383
                                  11                Dropbox submitted an administrative motion to file under seal portions of its reply in

                                  12   support of its Daubert motion to exclude expert opinions of Dr. Nisha Mody. See Dkt. No. 383.
Northern District of California
 United States District Court




                                  13   But one of the designating parties—Synchronoss—failed to submit a Rule 79-5 declaration.

                                  14                R.     Dkt. No. 329
                                  15                Synchronoss submitted an administrative motion to file under seal portions of its motion

                                  16   for summary judgment. See Dkt. No. 329. Having reviewed the motion and the corresponding

                                  17   Rule 79-5 declarations, the Court finds that Synchronoss did not submit a narrowly tailored list of

                                  18   sealable material. For example, Synchronoss seeks to redact a discussion of patent licenses with

                                  19   F-Secure and Openwave. See Dkt. No. 329-4 at 4. But the same information is unredacted in

                                  20   other filings before the Court, and thus is publicly available. See Dkt. No. 254 at 2.

                                  21                S.     Dkt. No. 361
                                  22                Dropbox submitted an administrative motion to file under seal portions of its opposition to

                                  23   Synchronoss’s motion for summary judgment. See Dkt. No. 361. Having reviewed the motion

                                  24   and the corresponding Rule 79-5 declarations, the Court finds that Dropbox did not submit a

                                  25   narrowly tailored list of sealable material. For example, Dropbox seeks to redact references to

                                  26   Synchronoss agreeing to acquire Openwave Messaging and that Openwave Mobility had no need

                                  27   for the infringed patents, but the same information is unredacted in the same paragraph. Compare

                                  28   361-4 at 15:7–9, with id. at 15:3–6.
                                                                                             8
                                   1           T.      Dkt. No. 388

                                   2           Synchronoss submitted an administrative motion to file under seal portions of its reply in

                                   3   support of its motion for summary judgment. See Dkt. No. 388. Having reviewed the motion and

                                   4   the corresponding Rule 79-5 declarations, the Court finds that Synchronoss did not submit a

                                   5   narrowly tailored list of sealable material. For example, Synchronoss seeks to redact information

                                   6   that it entered into a $10 million licensing transaction with Openwave, but similar information is

                                   7   unredacted in other filings before the Court, and thus is publicly available. Compare Dkt. No.

                                   8   388-4 at 11:10, with Dkt. No. 254 at 2.

                                   9           U.      Dkt. No. 316
                                  10           Dropbox submitted an administrative motion to file under seal portions of its motion for

                                  11   summary judgment. See Dkt. No. 316. Having reviewed the motion and the corresponding Rule

                                  12   79-5 declarations, the Court finds that Dropbox did not submit a narrowly tailored list of sealable
Northern District of California
 United States District Court




                                  13   material. For example, Dropbox seeks to redact descriptions of its desktop client’s identification

                                  14   of changes using “signatures,” but otherwise discloses that Dropbox’s system assigns

                                  15   “signature[s]” and “uses the signatures to determine what segments have been modified.”

                                  16   Compare Dkt. No. 316-4 at 13:24–25, with Dkt. No. 317 at 18:11–14.

                                  17           V.      Dkt. No. 367
                                  18           Synchronoss submitted an administrative motion to file under seal portions of its

                                  19   opposition to Dropbox’s motion for summary judgment. See Dkt. No. 367. Having reviewed the

                                  20   motion and the corresponding Rule 79-5 declarations, the Court finds that Synchronoss did not

                                  21   submit a narrowly tailored list of sealable material. For example, Synchronoss seeks to redact—

                                  22   and Dropbox as the designating party endorses the redaction of—some references to “rsync,” but

                                  23   Dropbox does not endorse the redaction of other references to “rsync.” Compare 367-4 at 12:19,

                                  24   with id. at 3:21, 4:4.

                                  25           W.      Dkt. No. 385
                                  26           Dropbox submitted an administrative motion to file under seal portions of its reply in

                                  27   support of its motion for summary judgment. See Dkt. No. 385. Having reviewed the motion and

                                  28   the corresponding Rule 79-5 declarations, the Court finds that Dropbox did not submit a narrowly
                                                                                        9
                                   1   tailored list of sealable material. For example, Dropbox seeks to redact references to “rsync.” See

                                   2   Dkt. No. 385-4 at 7:15–16. But Dropbox—as the designating party—did not endorse similar

                                   3   redactions of “rsync” in Synchronoss’s opposition to Dropbox’s motion for summary judgment.

                                   4   See Dkt. No. 367-4 at 3:21 (referring to “rsync”); see also Dkt. No. 377 (Dropbox’s Rule 79-5

                                   5   declaration).

                                   6   III.   CONCLUSION
                                   7          The Court DENIES all pending sealing requests in their entirety. Pursuant to Civil Local

                                   8   Rule 79-5(f), the parties may file unredacted versions of all briefs and their attachments. The

                                   9   parties may also file renewed motions to seal according to the requirements discussed above.

                                  10          If the parties wish to file renewed motions to seal, the parties are directed to meet and

                                  11   confer before the submissions and coordinate redactions. The Court does not want one party

                                  12   redacting everything the opposing party has ever designated confidential, only for the designating
Northern District of California
 United States District Court




                                  13   party to endorse some, but not all of those redactions in its Rule 79-5 declaration, with little to no

                                  14   explanation for why only certain information should be redacted. Instead, for any given filing the

                                  15   parties wish to keep partially redacted, the parties should coordinate and submit a renewed

                                  16   administrative motion to file under seal that narrowly seeks redaction of only appropriately

                                  17   redactable information upon which all parties agree, and which includes all corresponding Rule

                                  18   79-5 declarations as attachments to the one submission. In the few instances where the

                                  19   designating party is not a party to this suit, see Dkt. Nos. 325, 361, the parties are further directed

                                  20   to make good-faith efforts to coordinate and secure Rule 79-5 declarations from those parties in

                                  21   advance of filing the renewed motions to seal.

                                  22          Under the local rules, parties ordinarily must file unredacted versions or renewed motions

                                  23   to seal within seven days of an order denying the administrative motion to file under seal. Given

                                  24   the Court’s direction to the parties to undertake a coordinated approach to any renewed

                                  25   submissions, the Court extends this deadline to fourteen days.

                                  26   //

                                  27   //

                                  28   //
                                                                                          10
                                   1          The Court expects the parties will use their best objective judgment to file motions that are

                                   2   narrowly tailored, properly supported by declarations, and that satisfy the requisite standards.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 6/17/2019

                                   5

                                   6
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                   7                                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        11
